TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00099-CV


St. Agnes Academy, Sharpstown Civic Association, and Clarewood House Residents
Association, Appellants

v.

Texas Alcoholic Beverage Commission and Club Bellaire, Inc. d/b/a El Corral, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-11-003234, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellants have filed a motion to unseal the administrative record in this matter. 
They assert in their motion that the trial court's sealing order only sealed a document they refer to
as "Plaintiff's Exhibit 1."  The trial court's order, however, states that "exhibits included in the
Administrative Record, filed as Plaintiff's Exhibit 1 on February 1, 2012, shall be filed and placed
under seal."  While the order is not entirely clear, we understand it to mean that the trial court
ordered the entire administrative record, which was admitted as exhibit 1 in the suit for judicial
review, sealed.  Moreover, we are unable to discern what document appellants consider to be
"Plaintiff's Exhibit 1." We therefore deny the motion to unseal the record.  The attorneys for the
parties may, however, review the administrative record in the clerk's office, but may not copy or
check it out.
		It is so ordered July 11, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin